Citation Nr: 0636322	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  00-16 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent from September 9, 1996, 40 percent from August 21, 
2001 and 50 percent from February 24, 2005 for postoperative 
residuals, herniated nucleus pulposus, L4-L5.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
August 1970.

This matter is on appeal to the Board of Veterans'' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  A September 1997 
rating decision continued a 10 percent evaluation for the 
veteran's lumbar spine disability.  He appealed an August 
2000 rating decision that increased the lumbar spine 
disability evaluation to 20 percent from September 9, 1996 
based on the evidence of record.  The veteran continued the 
appeal after an October 2001 rating decision increased the 
evaluation to 40 percent from August 21, 2001 and a January 
2002 rating decision that granted a total disability rating 
based on individual unemployability (TDIU) from June 19, 
1997. 

The record shows that the Board remanded this case to the RO 
in April 2004 and again in February 2005 after the veteran 
appeared at a Board hearing held at the RO in November 2004.  
A transcript (T) of the hearing was associated with the 
claims file.  After further review, the RO issued a rating 
decision in August 2006 that granted service connection for 
radiculitis/arachnoiditis of the left lower extremity 
associated with the intervertebral disc disease and assigned 
a separate 20 percent evaluation from February 24, 2005.  The 
appeal issue has been revised accordingly.  The case was 
recently returned to the Board. 


FINDINGS OF FACT

1.  Prior to August 21, 1001, the disability of the lumbar 
spine was objectively manifested by demonstrable limitation 
of motion or satisfactory evidence of painful motion that was 
not more than moderate in severity; there were no objective 
neurological manifestations such as sensory loss or motor 
impairment to support more than moderate intervertebral disc 
syndrome (IVDS).

2.  From August 21, 2001, the lumbar spine disability is not 
manifested by incapacitating episodes, there is severe 
limitation of motion with forward flexion to 30 degrees or 
less and persistent or chronic neurological manifestations no 
more than moderate in the left lower extremity from February 
24, 2005. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent from September 9, 1996, 40 percent from August 21, 
2001 and 50 percent from February 24, 2005 for postoperative 
residuals, herniated nucleus pulposus, L4-L5 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(effective prior to and as amended effective September 23, 
2002 and September 26, 2003, adding Diagnostic Codes 5235 to 
5243), 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 
8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, and is applicable to the issue on appeal.  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Taken together, the July 2003 RO letter and the February 2005 
RO letter issued pursuant to the February 2005 Board remand 
informed him of the provisions of the VCAA and he was advised 
to identify any evidence in support of his claim that had not 
been obtained.  They emphasized relevant evidence and invited 
the veteran to provide any evidence or information he had 
pertaining to the claim.  The correspondence advised him of 
the evidence he needed to submit.  The VCAA-directed letter 
informed him that VA would obtain pertinent federal records.  
He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  The RO 
issued another VCAA directed letter in August 2006 that 
included the essential information  As such, the Board finds 
that the correspondence VA issued satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a 
comprehensive VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication of the claim and as a 
result the timing of the notice does not comply with the 
express requirements of the law as interpreted in Pelegrini.  
As explained below, the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case. 

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA letter 
in February 2005 had a statement directed to this element on 
page 2 and the earlier VCAA specific correspondence invited 
the submission of any medical or lay evidence or other 
information or evidence.  More recently the August 2006 RO 
letter had a reference on page 3 that the Board finds fairly 
represented the content of the "fourth element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The record shows the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claim prior to the RO 
considering the claim again in mid 2006.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
RO letter in August 2006 cured any deficiency in the timing 
of a comprehensive VCAA notice regarding the effective date 
and increased rating elements for compensation claims.  In 
any event, the Board is denying the claim for increase in its 
entirety so any deficiency in the timing of the notice is 
harmless.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim produced relevant VA 
clinical records and VA medical examinations relevant to the 
appeal issue.  The veteran also testified at a Board hearing.  
Thus, the Board finds the development is adequate when read 
in its entirety, and it satisfied the obligations established 
in the VCAA and the Board remands.  The duty to assist having 
been satisfied, the Board will turn to a discussion of the 
issue on the merits.


Analysis

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase the regulations 
do not give past medical reports precedence over current 
findings where such current findings are adequate and 
relevant to the rating issue.  See Powell v. West, 13 Vet. 
App. 31 (1999), Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

This appeal is based on an August 2000 rating decision which 
granted an increased evaluation retroactive to September 9, 
1996, the date the RO received a claim for increase.  The 
veteran's claim requires a review of both versions of the 
rating criteria for the lumbar spine and IVDS as the RO has 
considered these rating schemes as reflected most recently in 
the June 2006 supplemental statement of the case.  Where, as 
here, the amended regulations expressly provide for an 
effective date, and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
generally 38 U.S.C.A. § 5110(g) (West 2002).  DeSousa v 
Gober, 10 Vet. App. 461, 467 (1997).  See also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  

Deleted were comparative terms such as "pronounced" or 
"severe" that existed in the former criteria for IVDS, and, 
for the spine, adding objective and quantifiable criteria 
primarily limitation of motion specified in specific or 
combined degrees of motion for the spine permitted more 
consistent evaluation based on objective criteria rather than 
terms such as "sight" or "moderate".  However, the revised 
criteria cannot be applied earlier than their effective date, 
which in this case is in late September 2002 for IVDS and 
late September 2003 for the spine criteria and would apply to 
only the more recent portion of the appeal period.  Bernard 
v. Brown, 4 Vet. App. 384 (1993), see also VAOPGCPREC 3-00.  

Before September 23, 2002, Diagnostic Code 5293, pertaining 
to IVDS, provided a 20 percent evaluation for a disability 
that was moderate; recurring attacks.  A 40 percent rating 
was provided for severe disability manifested by reoccurring 
attacks with intermittent relief.  A 60 percent rating was 
provided for intervertebral disc syndrome productive of 
pronounced disability, "with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief."  38 C.F.R. § 4.71a, Diagnostic 
Code 5293. 

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, 
rate at 60 percent; with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, rate at 40 percent.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  Thus, this is not a situation where an 
apparent harmless shifting of diagnostic codes may create 
confusion as to the criteria employed in a disability 
evaluation and the extent of the service-connected pathology.  
See, e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  See also 38 C.F.R. §§ 4.2, 4.21.  The rating 
guidance instructs that alterative rating schemes should be 
considered to determine the appropriate evaluation.  

Also pertinent to the evaluation of IVDS is VAOPGCPREC 36-97, 
wherein it was noted that IVDS involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury, and that where less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even where the rating 
corresponds to the maximum rating under another applicable 
diagnostic code pertaining to limitation of motion.

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including degenerative arthritis 
of the spine under Diagnostic Code 5242, and IVDS under 
Diagnostic Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003).  Although the latest amendment purported to 
make only editorial, not substantive changes to the criteria 
for evaluating IVDS that became effective in 2002, the notes 
defining incapacitating episode and chronic orthopedic and 
neurologic manifestations were deleted.  However, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, were still to be 
separately rated under an appropriate diagnostic code.  Id. 
at 51,456, Note (1).  

Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe 40 percent, 
moderate 20 percent, and slight 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292.  The ratings for lumbosacral 
strain provided 40 percent for severe disability with listing 
of whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
evaluation was provided for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent evaluation was provided with 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  

Under the new general rating formula, a 40 percent evaluation 
is provided for limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
evaluation is provided where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion is 
not greater than 120 degrees or muscle spasm or guarding 
severe enough to result in abnormal gait or spinal contour 
such as scoliosis, reversed lordosis or abnormal kyphosis.  A 
10 percent evaluation is provided where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion is 
greater than 120 degrees but not greater than 235 degrees, or 
muscle spasm, guarding or localized tenderness not resulting 
in abnormal gait or spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis, or vertebral body 
fracture with the loss of 50 percent or more of the height.  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine it is 240 
degrees.  

The current and former versions of the regulations provide a 
50 percent evaluation for unfavorable ankylosis of the lumbar 
spine and a 40 percent evaluation is provided for favorable 
ankylosis of the lumbar spine.  Although potentially 
applicable, there is no report of ankylosis or bony fixation 
of any spine segment at any time during the rating period, so 
there is no need to elaborate further on the application of 
this alternative rating scheme.  There must be independent 
medical evidence to support the diagnosis before it could be 
substituted as an applicable alternative rating scheme.  

For the period prior to August 21, 2001, the record shows 
that prior to the formal disability evaluation in late 1999 
the VA outpatient treatment records for low back pain show in 
mid 1996 that he had full range of motion and sensory and 
motor function graded as 5/5.  Another contemporaneous VA 
outpatient report noted forward flexion 90 degrees, extension 
15 degrees and bilateral rotation 30 degrees with intact 
strength and sensory manifestations in the lower extremities.  
Then in 1998 he was again found to be without any radicular 
symptoms associated with chronic low back pain.  

A VA spine examiner in June 1999 reported the veteran 
complained of sharp back pain without leg symptomatology and 
noted he had no sensory or motor deficit or weakness.  The 
range of motion was forward flexion 70 degrees, extension 15 
degrees and lateral bending 25 degrees in both directions.  
Flexion was carried out with a moderate amount of pain and he 
had paralumbar spasm.  He had good heel and toe rising and 
gluteal tone.  An independent medical examiner in November 
1999 noted ongoing back pain was the veteran's complaint.  
The examiner noted a decrease in the lumbar curve and no 
tenderness.  The examiner reported true lumbar flexion 30/60 
degrees, extension 10/25 degrees and lateral bending 10/25 
degrees in both directions.  The motor examination and 
sensory examination and deep tendon reflexes were reported as 
normal.  The examiner noted after review of the record that 
the objective findings consisted predominantly of restricted 
range of motion with a normal neurologic examination.  

The VA spine examiner on August 21, 2001 noted the veteran's 
complaint included occasional paresthesia in the feet in 
addition to pain all the time, especially in the morning.  
The examiner reported the veteran showed good heel and toe 
raising.  The range of motion, forward flexion 20 degrees, 
extension 0 degrees and lateral bending 10 degrees in both 
directions, was described as markedly restricted.  There was 
weakness in the right gluteal muscle but no weakness in ankle 
dorsiflexion and no lower extremity sensory deficit.  
Reflexes were 2+ and equal bilaterally in the knee and ankle.  
The examiner reported marked paralumbar spasm and that 
straight leg raising was positive on the right at 40 degrees.  
It was the examiner's opinion that the veteran had weakened 
movement, fatigability and lumbar region pain that 
contributed to restricted motion but there was no indication 
of incoordination.  The veteran had definite functional 
impairment for any type of activity and even to some 
sedentary activity, such as standing up from the sitting 
position.

VA outpatient reports through 2003 mention the diagnosis of 
chronic low back pain in addition to other disorders that 
were being treated during this period.  A VA spine examiner 
in February 2005 reviewed the claims file and noted the 
veteran used a back support garment and that he did not have 
incapacitating episodes, although he had acute pain every six 
to seven weeks that lasted four to seven days.  The flare-ups 
caused a marked decrease in the range of motion and 
functional capacity.  He had fair toe raising and poor heel 
raising.  The range of motion was flexion 20 degrees, 
extension 0 degrees, and lateral bending was 15 degrees in 
both directions. There was no reflex, sensory or motor 
deficit, but he had mild (graded as 4/5) weakness in 
dorsiflexion of the left ankle and toes and he had a positive 
straight leg raising at 30 degrees on both sides.  Repeated 
motion caused an increase in pain and a 10 degree decrease in 
the range of motion.  There was paralumbar spasm and good 
gluteal tone.  The examiner summarized that the veteran had 
pain and acute episodes of pain that decreased the functional 
capacity.  He had apparent fatigue, although there was no 
incoordination or weakness.  The diagnosis was lumbar spine 
degenerative disc disease with radiculitis.  

The VA neurology examiner in November 2005 also reviewed the 
claims file and noted the veteran wore the back support 
brace, and that he had a loss of normal lumbar lordotic 
curvature.  He had bilateral paraspinal muscle spasm but no 
tenderness to palpation. The straight leg raising was 
positive on the left side.  He had good muscle development 
and tone in both legs and slight weakness in strength (graded 
4/5) in the left side muscles tested.  He reported decreased 
sensation to pinprick in the lumbar dermatomes tested on the 
left side.  The deep tendon reflexes were graded as 2+ and 
symmetrical at the knees and trace at the ankles with 
reinforcement maneuvers.  The impression after review of a 
MRI was multiple level post operative degenerative disc 
disease and lumbar stenosis with granulation tissue causing 
an arachnoiditis and a radiculitis.  

The VA orthopedic examiner in January 2006 noted the veteran 
reported that in the past year he had eight episodes of pain 
that required bed rest from four to seven days but there had 
not been any emergency visits to physicians in the past year 
for his back pain.  He reported radiation of pain to the left 
leg and foot with numbness in the foot.  There was no listing 
to the left or the right.  He reported difficulty with 
bending, lifting or standing long periods of time and in 
ambulating.  He used a lumbar garment and a cane for 
ambulating.  He had poor toe and heel raising and he stood 
with the hips flexed to 5 degrees.  The range of motion was 
flexion 30 degrees with pain, extension 0 degrees, lateral 
bending 5 degrees in both directions, and rotation 0 degrees 
in both directions.  Repeated motion was not obtainable 
secondary to pain.  There was no reflex, sensory or motor 
deficit and he had no weakness or atrophy in the lower 
extremities.  There was paralumbar spasm and good gluteal 
tone.  The diagnosis was lumbar spine degenerative disc 
disease with no significant disc herniation, or central canal 
stenosis or neuroforamen narrowing.  The examiner stated in a 
February 2006 addendum that the claims file was reviewed and 
that the veteran did not have any fatigability or weakness or 
incoordination so far as repeated motions of his back were 
concerned.  He did have a lack of endurance, but the examiner 
was unable to state whether any additional limitation of 
motion in degrees resulted during a flare-up.  

Thus, for the rating period prior to August 21, 2001, the 
Board observes that the VA examiner and private examiners 
confirmed demonstrable limitation of motion with forward 
flexion no less than 30 degrees and other planes of motion 
being accomplished to a level that would reasonably equate 
with moderate limitation of motion overall for this period.  
Furthermore, the VA or independent examinations or the 
contemporaneous outpatient records did not confirm an 
appreciable neurological deficit.  Therefore, for this 
period, the Board will affirm a 20 percent evaluation based 
on the demonstrated limitation of motion or moderate IVDS 
being more nearly approximated for this period.  The Board 
would be required to rely on speculation to assign a higher 
evaluation under sections 4.40 or 4.45 in view of the 
comprehensive examination reports which represents the best 
evidence for rating the lumbar spine disability.

For the period from August 21, 2001 to September 23, 2002, 
the 60 percent evaluation provided for pronounced IVDS offers 
the higher rating alternative but the VA examiner in August 
2001 did not report any objective neurological manifestation 
such as contemplated in the criteria for the 60 percent 
evaluation.  For the period from September 23, 2002, the 
alternative rating of IVDS based on incapacitating episodes 
is not the more plausible alternative evaluation based on the 
narrative from the 2005 and 2006 examinations.  It was stated 
on the February 2005 examination that the veteran did not 
have incapacitating episodes in the previous twelve month 
period and there was no reference to such episodes in the 
contemporaneous outpatient reports.  The VA examinations 
later in 2005 and the orthopedic examiner's addendum early in 
2006 were also unremarkable for a description of such 
episodes as defined in the rating scheme for IVDS. 

From the standpoint of a higher evaluation, presumably a 
higher combined schedular evaluation if the revised rating 
scheme is given a logical reading, the Board notes that from 
August 21, 2001 the veteran has a combined evaluation of 80 
percent based upon the 40 percent evaluation for the IVDS 
rating for the lumbar spine and an independent 70 percent 
evaluation for PTSD which resulted in the TDIU rating of 100 
percent for the period beginning in June 1997.  The separate 
evaluation for left lower extremity radiculopathy simply 
increased the combined schedular evaluation to 90 percent 
from the February 2005 effective date for this additional 
independent rating.  However, this does not foreclose 
consideration of a higher schedular evaluation for his lumbar 
spine disability for the period at issue in this appeal.  
VAOPGCPREC 6-99.  

To apply the alternative rating scheme based upon chronic 
orthopedic and neurologic manifestations would require that 
the combined rating for orthopedic and neurologic 
manifestations, at a minimum, exceed the evaluation for 
incapacitating episodes and then provide a higher rating 
overall when combined with all other ratings.  Furthermore, 
as defined, chronic orthopedic and neurologic manifestations 
means orthopedic and neurologic signs and symptoms are 
present constantly, or nearly so.  There is no doubt 
regarding the presence of orthopedic symptoms as reflected in 
the comprehensive examinations in 2005 and 2006.  The Board 
observes that for this period the veteran met the 40 percent 
evaluation under either version of the spine rating criteria 
with more limited motion in forward flexion to 30 degrees or 
less or when the additional loss of motion with repetition 
was considered.  Neurologically, the situation was 
essentially the same on both examinations with the orthopedic 
examiner reporting no reflex, sensory or motor deficit 
objectively.  However, the neurology examiner late in 2005 
apparently found the complained of sensory deficit consistent 
with the dermatome evaluation and sufficient to support a 
diagnosis of radiculitis which the orthopedic examiner had 
also reported.  

The sciatic nerve would be the most appropriate neurologic 
diagnostic code and it offers the highest incremental ratings 
and this is reflected in the recent RO rating decision.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520, providing ratings 
from 10 to 60 percent based upon the degree of incomplete 
paralysis, or the presence of complete paralysis for the 
highest incremental rating of 80 percent.  Here, the record 
shows radicular pain in the left lower extremity but it does 
not show atrophy. Furthermore, the VA examinations in 2005 
and 2006 present an essentially consistent record as to the 
extent of neurologic manifestations being sensory.  

The rating scheme for the peripheral nerves instructs that 
where impairment is wholly sensory the rating is at most the 
moderate degree for the sciatic nerve unless there is 
peripheral neuritis or neuralgia diagnosed which allows for 
ratings up to severe incomplete paralysis, with marked muscle 
atrophy.  For the sciatic nerve the unilateral ratings are 20 
percent for moderate incomplete paralysis and 40 and 60 
percent respectively for moderately severe and severe 
incomplete paralysis.  Since sciatic neuritis is not 
diagnosed and marked atrophy is not reported the rating for 
the neurology component would not be more than moderately 
severe.  See 38 C.F.R. §§ 4.123, 4.124a.  Thus, when these 
orthopedic and neurologic ratings for IVDS are combined with 
the veteran's other ratings as provided in the rating scheme, 
there is no real benefit to the veteran in the overall rating 
on a schedular basis in view of the TDIU rating.  However 
combining the orthopedic rating of 40 percent with the 
neurologic component rating of 20 percent does increase the 
combined rating to 90 percent.  See 38 C.F.R. § 4.25 
providing the individual ratings (40 and 20 percent under 
Diagnostic Codes 8520 and 5243 respectively) and a 70 percent 
evaluation when combined are rounded to 90 percent.  The 
combined rating would not change with a higher evaluation for 
incomplete paralysis which is not demonstrated in the record 
in view of the sensory manifestations.  Furthermore the 
combined evaluations of 40 percent and 20 percent had the 
result of raising the rating for IVDS to 50 percent from 
February 24, 2005.  

In addition, the recent VA examinations did address 
additional functional loss due to pain, and the veteran is 
assigned the highest evaluation for the orthopedic component 
for IVDS, which took into account consideration of an 
additional evaluation under DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  Thus in light of the record, the Board concludes 
that a preponderance of the evidence is against the claim for 
a higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2006).  The benefit of the 
doubt rule is inapplicable where as here the evidence clearly 
preponderates against an increased schedular evaluation.  38 
U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the condition of the low back has 
required frequent hospitalization, or that that it markedly 
interferes with employment so as to render impractical the 
application of the regular schedular standards.  The veteran 
currently receives an individual unemployability rating based 
on his service-connected disabilities, which recognizes 
interference with employment.  Furthermore, the percentage 
evaluation he receives for his lumbar spine disability 
recognizes a substantial impairment of the low back based 
upon the orthopedic and neurologic components.  Accordingly, 
an extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996)(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

Entitlement to a disability evaluation in excess of 20 
percent from September 9, 1996, 40 percent from August 21, 
2001 and 50 percent from February 24, 2005 for postoperative 
residuals, herniated nucleus pulposus, L4-L5 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


